NO. 12-09-00314-CR

                          IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

WILLIAM ASHLEY TIDWELL,                            §               APPEAL FROM THE 159TH
APPELLANT

V.                                                 §               JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                           §               ANGELINA COUNTY, TEXAS

                                      MEMORANDUM OPINION
       William Ashley Tidwell appeals his convictions for two counts of sexual assault. In one
issue, Appellant argues that the trial court erred in revoking his community supervision and
sentencing him to prison because the State did not prove that he violated the terms of his
community supervision. We affirm.


                                               BACKGROUND
       Appellant was charged with and pleaded guilty to two counts of the felony offense of
sexual assault. The trial court deferred adjudication of his guilt and placed him on community
supervision.1 Several years later, the State filed a motion to revoke Appellant’s community
supervision and adjudicate his guilt alleging that he had violated the terms of his community
supervision. The State subsequently amended its motion to adjudicate. In the amended motion,
the State alleged that Appellant twice committed the offense of driving while intoxicated,
committed the offense of assault, failed to notify his community supervision officer before
changing his residency, failed to pay a forty dollar monthly supervision fee for a period of one
year, failed to attend three meetings of “Sex Offender Groups,” and failed to pay, for a period of

       1
           See TEX. CODE CRIM. PROC. ANN. 42.12, § 5 (Vernon Supp. 2009).
more than a year, a five dollar monthly sex offender fee.
       The trial court conducted a hearing on the State’s motion. Appellant pleaded true to one
of the allegations that he drove while intoxicated. He pleaded not true to the other allegation that
he drove while intoxicated and to the allegation that he committed an assault.           The State
abandoned the allegation that Appellant failed to notify the relevant authorities before he moved.
Appellant pleaded true to the allegation that he failed to make the forty dollar monthly payments,
and he pleaded not true to the allegations that he did not make the five dollar monthly payment
and that he failed to attend the meetings. The State proceeded to offer evidence to support its
motion.   At the conclusion of the hearing, the court found the allegations in the motion,
excepting the abandoned allegation, to be true. After ordering and reviewing a presentence
investigation report, the trial court conducted an adjudication and sentencing hearing. At the
conclusion of the hearing, the trial court assessed punishment at imprisonment for fifteen years
on each count with the sentences to be served concurrently. This appeal followed.


                          REVOCATION OF COMMUNITY SUPERVISION
       In his sole issue, Appellant contends that the trial court abused its discretion in revoking
his community supervision.
Standard of Review and Applicable Law
       Generally, we review a trial court’s decision to revoke community supervision for an
abuse of discretion. See Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006); Cardona
v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). In a community supervision revocation
proceeding, the state has the burden of proving a violation of the terms of community
supervision by a preponderance of the evidence. See Rickels, 202 S.W.3d at 763-64; Cobb v.
State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993). The state satisfies this standard when the
greater weight of the credible evidence before the court, viewed in a light most favorable to the
ruling, creates a reasonable belief that a condition of community supervision has been violated as
alleged. See Rickels, 202 S.W.3d at 764; Jenkins v. State, 740 S.W.2d 435, 437 (Tex. Crim.
App. 1983).
       In cases where the trial court revokes a defendant’s community supervision based upon
findings that a defendant violated more than one condition of probation, such a revocation does
                                                 2
not constitute an abuse of discretion where any single finding of a violation is held to be valid.
See Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980) (“We need not address [the]
appellant’s other contentions since one sufficient ground for revocation will support the [trial]
court's order to revoke probation.”); Balli v. State, 530 S.W.2d 123, 126 (Tex. Crim. App. 1975)
(“There being a valid ground to justify revocation, we need not consider [the] appellant’s other
contention that the evidence showed only a single use of alcohol and did not reflect an injurious
or vicious habit in violation of probation.”); Cochran v. State, 78 S.W.3d 20, 28 (Tex. App.–
Tyler 2002, no pet.).
Analysis
        Appellant pleaded true to the allegation that he committed the offense of driving while
intoxicated. On appeal, Appellant argues that the trial court abused its discretion in finding this
allegation to be true because the State did not immediately file a motion to terminate his
community supervision upon learning of his conviction. We are unaware of a requirement that
the State must file a motion to adjudicate guilt immediately upon learning of a violation of
community supervision, and Appellant has not cited any authority for this proposition. The
violation occurred within the period of Appellant’s community supervision, and the State filed its
motion to revoke before Appellant’s period of community supervision expired. See TEX. CODE
CRIM. PROC. ANN. 42.12, §§ 5(b), 21(e) (Vernon Supp. 2009) Accordingly, the trial court was
permitted to consider Appellant’s having committed the offense of driving while intoxicated
when deciding whether Appellant had violated the terms of his community supervision.
        Appellant pleaded true to the allegation that he committed the offense of driving while
intoxicated while on community supervision. Both his plea of true2 and the record3 support the
trial court’s conclusion that Appellant violated the terms of his community supervision by
driving while intoxicated. Therefore, we hold that the trial court did not abuse its discretion by
revoking Appellant’s community supervision. Pursuant to Moore and Cochran, we need not


        2
            See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979) (A plea of true to any one alleged
violation is sufficient to support a revocation of supervision.); see also Rincon v. State, 615 S.W.2d 746, 747 (Tex.
Crim. App. 1981) (Sufficiency of evidence to support revocation may not be challenged on appeal when appellant
has pleaded “true” to the allegation in the trial court.).
        3
           Appellant admitted that he was on community supervision for the driving while intoxicated offense and a
certified copy of the conviction was admitted at the hearing.
                                                         3
consider Appellant’s arguments with respect to the other alleged violations of his community
supervision as a single violation is sufficient to support the ruling of the trial court. We overrule
Appellant’s sole issue.


                                                    DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the judgment of the trial court.


                                                                  BRIAN HOYLE
                                                                     Justice


Opinion delivered May 28, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           4